Citation Nr: 0328845	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for kidney stones.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

On September 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should obtain all available 
treatment records from the private health 
care providers identified by the veteran 
in Release of Information forms signed in 
February 2003.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded VA kidney 
and genitourinary examination to 
determine the level of disability 
attributable to service-connected kidney 
stones and VA psychiatric and 
neurological examinations to determine 
whether the veteran has a current 
acquired psychiatric disability, to 
include bipolar disorder, and headaches 
that are causally related to active 
service.  The claims file should be made 
available to and reviewed by the 
examiner(s) prior to the examination(s).  
a.  The kidney and genitourinary 
examiner(s) should conduct all indicated 
studies, note whether the claims file was 
reviewed prior to the examination(s), and 
offer a medical opinion as to: a) a full 
description of the effects of kidney 
stones upon the veteran's ordinary 
activity, including employment; b) 
severity of hydronephrosis; and if 
present, note: c) recurrent stone 
formation requiring diet therapy, drug 
therapy, or invasive or non-invasive 
procedures more than two times per year; 
d) frequent attacks of colic with 
infection (pyonephrosis) and impaired 
kidney function; e) frequent attacks of 
colic requiring catheter drainage; 
f) calculus in kidneys and staghorn or 
multiple stones filling pelvis or 
kidneys; and g) hydronephrosis of one 
kidney with infection or involvement of 
the other kidney.  Any opinions expressed 
by the examiner(s) must be accompanied by 
a complete rationale.
b.  The psychiatric examiner(s) should 
conduct all indicated studies, note 
whether the claims file was reviewed 
prior to the examination(s), and offer a 
medical opinion as to: 1) the medical 
classification of the veteran's current 
acquired psychiatric disability, if any, 
and the data for classification; 
2) whether it is as likely as not that an 
acquired psychiatric disability 
preexisted service, manifesting as 
adolescent adjustment disorder and 
suicide attempt in 1975 or 1976; and 3) 
whether it is as likely as not that a 
current acquired psychiatric disability 
is casually related to frequent trouble 
sleeping in August 1976 and February 
1979, depression and nervous trouble in 
February 1979, or any other in-service 
event.  Any opinions expressed by the 
examiner(s) must be accompanied by a 
complete rationale.
c.  The neurological examiner(s) should 
conduct all indicated studies, note 
whether the claims file was reviewed 
prior to the examination(s), and offer a 
medical opinion as to: 1) the medical 
classification of the veteran's current 
headaches, if any, and the data for 
classification; 2) whether it is as 
likely as not that current headaches are 
casually related to headache in August 
1978, or any other in-service event.  Any 
opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





